Citation Nr: 0835993	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  06-39 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

1.  Entitlement to an initial rating in excess of 20 percent 
for post-operative lumbar degenerative disc disease, painful 
and limited motion, from September 1, 2003 through April 26, 
2005.

2.  Entitlement to an initial rating in excess of 40 percent 
for post-operative lumbar degenerative disc disease, painful 
and limited motion, from April 27, 2005 through August 25, 
2005.

3.  Entitlement to an initial rating in excess of 20 percent 
for post-operative lumbar degenerative disc disease, painful 
and limited motion, from August 26, 2005.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to August 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, that assigned a 20 percent rating for 
post-operative lumbar degenerative disc disease, painful and 
limited motion, after granting service connection for the 
same.  In November 2006, the RO awarded an initial, higher 
evaluation (40 percent disabling) for the veteran's service-
connected post-operative lumbar degenerative disc disease, 
painful and limited motion, from April 27, 2005 through 
August 25, 2005.  The RO assigned a 20 percent rating from 
August 26, 2005.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an original or increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law or regulations, and it 
follows that such a claim remains in controversy where less 
than the maximum benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The Court further held that, where a 
claimant has filed a notice of disagreement as to a RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  Thus, 
the issue remains in appellate status.

At the time of the veteran's formal appeal in December 2006, 
he withdrew his claims for an initial rating in excess of 20 
percent for post-operative degenerative disc disease with 
left lower radiculopathy and neuropathic pain; an initial 
compensable rating for migraine headaches, an initial rating 
in excess of 10 percent for hypertension, an initial rating 
in excess of 10 percent for Barrett's esophagitis; and 
service connection for absent Achilles reflex, chronic left 
hip pain, and seasonal allergies.

Although the veteran initially requested a hearing before the 
Board, he withdrew that request in May 2008.


FINDINGS OF FACT

1.  From September 1, 2003 through April 26, 2005, the 
veteran's post-operative lumbar degenerative disc disease was 
manifested by forward flexion to 45 degrees, without evidence 
of favorable ankylosis of the entire lumbar spine or 
incapacitating episodes of intervertebral disc syndrome 
(IVDS). 

2.  From April 27, 2005 through August 25, 2005, the 
veteran's post-operative lumbar degenerative disc disease was 
manifested by forward flexion to 30 degrees, without evidence 
of unfavorable ankylosis of the entire thoracolumbar spine or 
incapacitating episodes of IVDS.

3.  From August 26, 2005 the veteran's post-operative lumbar 
degenerative disc disease was manifested by forward flexion 
to 35 degrees, without evidence of favorable ankylosis of the 
entire lumbar spine or incapacitating episodes of IVDS.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for post-operative lumbar degenerative disc disease, 
painful and limited motion, from September 1, 2003 through 
April 26, 2005, are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic Codes 
5292, 5293 (2002); Diagnostic Codes 5235-5243 (2008).


2.  The criteria for an initial rating in excess of 40 
percent for post-operative lumbar degenerative disc disease, 
painful and limited motion, from April 27, 2005 through 
August 25, 2005, are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic 
Codes 5292, 5293 (2002); Diagnostic Codes 5235-5243 (2008).

3.  The criteria for an initial rating in excess of 20 
percent for post-operative lumbar degenerative disc disease, 
painful and limited motion, from August 26, 2005, are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 
4.45, 4.7, 4.71a, Diagnostic Codes 5292, 5293 (2002); 
Diagnostic Codes 5235-5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

As to VA's duty to notify, this appeal arises from the 
veteran's disagreement with the initial evaluation following 
the grant of service connection for post-operative lumbar 
degenerative disc disease.  The United States Court of 
Appeals for the Federal Circuit and the United States Court 
of Appeals for Veterans Claims (Court) have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Moreover, since VA's notice criteria was satisfied 
because the RO granted the veteran's claim for service 
connection, the Board also finds that VA does not run afoul 
of the Court's recent holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

Further, the claimant's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Multiple VA examinations have been conducted to assess the 
severity of the veteran's lumbar spine disability.  There is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  

Increased Rating

In June 2003, the veteran was granted service connection for 
a back disability, rated as a post-operative lumbar 
degenerative disc disease, painful and limited motion, under 
Diagnostic Code 5292.  In the same decision, the RO awarded a 
20 percent evaluation for post-operative lumbar degenerative 
disc disease, left lower radiculopathy and neuropathic pain, 
under Diagnostic Code 8520.  In November 2006, the RO awarded 
an initial, higher evaluation (40 percent disabling) for the 
veteran's service-connected post-operative lumbar 
degenerative disc disease, painful and limited motion, from 
April 27, 2005 through August 25, 2005.  Thereafter, the RO 
assigned a 20 percent rating from August 26, 2005.  The 
veteran's 20 percent disability rating for post-operative 
lumbar degenerative disc disease, left lower radiculopathy 
and neuropathic pain, has remained unchanged during the 
pendency of this appeal, and the veteran did not appeal that 
award.

In this case, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folders.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.

As noted, in the case of Fenderson v. West, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case, such as this one, in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question is service-
connected.  VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."  See also Hart v. Mansfield, 21 Vet. App. 505 
(2007).
The veteran's claim was received in April 2003.  He separated 
from service on August 31, 2003.  The Board notes that the 
schedular criteria for rating the spine were amended during 
the pendency of the veteran's appeal.

Effective September 26, 2003, the rating criteria for 
evaluating other spine disorders were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).  More specifically, 
effective September 26, 2003, VA updated the entire section 
of the rating schedule that addresses disabilities of the 
spine.  This update included a renumbering of the diagnostic 
codes pertinent to back ratings. According to that 
renumbering, Diagnostic Code 5237 now governs ratings of 
lumbosacral strain, Diagnostic Code 5239 governs ratings of 
spondylolisthesis or segmental instability, and Diagnostic 
Code 5243 governs ratings of intervertebral disc syndrome.  
See 68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2007)).

Under 38 C.F.R. § 4.71a, DC 5292 (as in effect prior to 
September 26, 2003), a 20 percent rating is warranted where 
the limitation of motion in the lumbar spine is moderate, and 
a 40 percent evaluation is assigned for severe limitation of 
motion.  The Board observes that the words "moderate" and 
"severe" are not defined in the VA rating schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2007).  

As to the revision made effective September 26, 2003, VA 
amended its Schedule for Rating Disabilities, 38 C.F.R. Part 
4, to institute a general rating formula for evaluating 
diseases and injuries of the spine, including lumbosacral 
strain under Diagnostic Code 5237, spinal stenosis under 
Diagnostic Code 5238, degenerative arthritis of the spine 
under Diagnostic Code 5242, and intervertebral disc syndrome 
under Diagnostic Code 5243.  Under the revised criteria, 
degenerative disc disease will be evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, The Spine, Note 
(6).

Under the General Rating Formula as applicable to the 
veteran's back disability, a 10 percent rating is warranted 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.

A 20 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent requires forward flexion of the thoracolumbar 
spine limited to 30 degrees or less; or favorable ankylosis 
of the entire thoracolumbar spine.

A 50 percent rating is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.

These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, 
effective September 26, 2003.

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also, in pertinent part, 
provide the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.

Note (3) states that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of the disease or injury of 
the spine, the range of motion of the spine in particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4) indicates that each range of motion measurement 
should be rounded to the nearest 5.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one of more of the following: difficulty walking 
because of the limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6) provides that VA should separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except whether there is unfavorable ankylosis of both 
segments, which will be rated as a single disability.

The criteria with respect to evaluating intervertebral disc 
syndrome based on incapacitating episodes, effective from 
September 26, 2003, were essentially unchanged from those 
that had been in effect prior to September 26, 2003.  Note 
(1) provided that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  38 
C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, effective 
September 26, 2003.

With respect to neurologic manifestations, Diagnostic Code 
8520 addresses the sciatic nerve.  As noted above, the 
veteran was afforded a separate rating for his neurological 
manifestations per Diagnostic Code 8520, and that rating is 
not before the Board at this time.

As indicated above, the criteria is effect prior to September 
26, 2003, Diagnostic Codes 5290 through 5292, rated 
limitation of motion of the spine according to whether it was 
slight, moderate, or severe.  The words "slight," "moderate," 
and "severe" are not defined in the VA Schedule for Rating 
Disabilities. It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  Rather, it is the Board's 
responsibility to evaluate all the medical evidence and 
determine the appropriate rating that would compensate the 
veteran for impairment in earning capacity, functional 
impairment, etc.  38 C.F.R. §§ 4.2, 4.6.

Although the criteria under Diagnostic Codes 5291 through 
5292 were less defined than the current criteria and 
numerical ranges of motion were not provided in the prior 
rating criteria, guidance can be obtained from the amended 
regulations.  In adopting specific ranges of motion to define 
what is normal, VA stated that the ranges of motion were 
based on the American Medical Association Guides to the 
Evaluation of Permanent Impairment, 2nd ed., (1984), which is 
the last edition of the Guides that measured range of motion 
of the spine using a goniometry.  See supplementary 
information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).

The Board notes that, where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997).  The amended 
versions may only be applied as of their effective date and, 
before that time, only the former version of the regulation 
should be applied. VAOPGCPREC 3- 2000 (Apr. 10, 2000).  As 
such, the Board will assess the severity of the veteran's 
service-connected low back disability under both the former, 
and revised criteria pertaining to ratings of the spine.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

When rating a disability of the musculoskeletal system, 
functional loss due to pain, weakened movement, fatigability, 
and pain on movement are factors to be considered.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. § 
4.45.

September 1, 2003 through April 26, 2005

The veteran was afforded a VA examination in May 2003.  It 
was noted that the veteran had undergone two prior spinal 
surgeries -- a left L5-S1 laminectomy and discectomy in June 
1995 and an L4-5 laminectomy and discectomy for an L4-5 
herniated nucleus pulposus in December 1997.  At the time of 
the examination, lumbar flexion was to 60 degrees, with pain 
(normal flexion is 90 degrees).  Extension was to 25 degrees, 
with stiffness (normal extension is 30 degrees).  Bilateral 
lateral flexion was to 25 degrees (normal is 30 degrees), 
with pain (left greater than right).  Bilateral rotation was 
full without pain.  The veteran's spine was straight, and no 
spasms were noted.  The examiner diagnosed the veteran with 
degenerative disc disease of the lumbosacral spine, status 
post microdiscectomy/epidural fibrosis with left 
radiculopathy.  The x-ray of the lumbar spine was normal.

A VA outpatient report from December 2004 noted flexion to 45 
degrees with pain and extension to 30 degrees with pain.  
Bilateral lateral flexion was to 30 degrees, as was bilateral 
rotation.  A review of all available evidence during this 
period, to include VA outpatient reports, did not reveal 
symptomatology, associated with the issue on appeal, of a 
higher severity than the December 2004 medical report.  On 
the contrary, a February 2005 report noted improvement and 
forward flexion to 90 degrees.

On review of the evidence of record, the Board finds that the 
veteran's lumbar spine disability is appropriately evaluated 
as 20 percent disabling for the period prior to April 27, 
2005.  The evidence does not show severe limitation of motion 
of the lumbar spine.  There is also no evidence that forward 
flexion of the lumbar spine has been limited to 30 degrees or 
less.  Indeed, the veteran's most pronounced limitation of 
motion on forward flexion during this period was moderate at 
45 degrees.  Normal forward flexion is to 90 degrees.  
Extension and bilateral flexion were to 25 degrees, at worst, 
where normal is 30 degrees, and the veteran's bilateral 
rotation was full.  A higher (40 percent) rating is therefore 
not warranted under the "old" DC 5292 or "new" general 
schedule for rating disabilities of the spine.

The Board also finds that the medical evidence does not 
reflect objective evidence of pain, instability, or weakness 
greater than that contemplated by the 20 percent rating.  
Recognition is given to the veteran complains of lack of 
endurance, flare ups that limit motion, and some limitation 
on his ability to engage in activities.  The Board finds that 
the veteran's complaints have been fully considered.  Indeed, 
in its June 2003 decision, the RO took the veteran's 
complaints of painful and limited motion into consideration 
and provided the veteran the benefit of the doubt in 
assigning him a 20 percent rating for his back disability.  
Application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 therefore 
does not provide a basis for a rating higher than 20 percent.

The veteran did not exhibit demonstrable deformity of a 
vertebral body, thus Diagnostic Code 5285 is inapplicable.  
As to rating the veteran under the criteria for ankylosis, it 
is noted that ankylosis is "immobility and consolidation of 
a joint due to disease, injury, or surgical procedure." 
Colayong v. West, 12 Vet. App. 524 (1999).  The veteran did 
not exhibit ankylosis, thus Diagnostic Codes 5286 and 5289 
are also inapplicable.  Diagnostic Code 5295 is not 
applicable in this case, as the veteran was not diagnosed 
with lumbosacral strain.  

Regarding Diagnostic Codes 5293 and/or 5243, IVDS based on 
incapacitating episodes, a 40 percent rating is warranted 
when incapacitating episodes have a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  Such incapacity was neither demonstrated nor 
reported during his VA examination.  Therefore, the veteran 
does not qualify for a 40 percent rating under Diagnostic 
Codes 5293 and/or 5243.

Thus, the evidence does not support a rating in excess of 20 
percent from September 1, 2003 through April 26, 2005.

April 27, 2005 through August 25, 2005

In a November 2006 rating action, the RO awarded a disability 
rating of 40 percent, effective April 27, 2005 (date of VA 
outpatient treatment which included nerve root injections of 
the left L5) through August 25, 2005.  At that time of the 
April 2005 VA report, the veteran's flexion was to 20 
degrees, and his extension was to 30 degrees.  No other range 
of motion findings were recorded during this period.  A July 
2005 treatment note merely indicated that the veteran's 
continued to experience low back pain.

On review of the record, the Board finds that the criteria 
for an evaluation in excess of the currently assigned 40 
percent have not been met.  The veteran is already receiving 
the maximum rating for loss of range of motion of the 
thoracic and/or lumbar spine under the "old" and "new" 
rating criteria.  Even considering any complaints of 
weakness, fatigability, or loss of function due to pain, a 
higher disability may not be assigned.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997) (if a claimant is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are 
applicable).  The veteran is also receiving the maximum 
schedular rating for chronic lumbosacral strain under 
Diagnostic Code 5295.  The Board again notes and emphasizes 
that the veteran has been already been assigned a separate 
rating of 20 percent disabling under Diagnostic Code 8520 for 
his neurological symptoms.  Therefore, the only means by 
which a higher rating could be assigned would be if there is 
evidence unfavorable ankylosis of the entire thoracolumbar 
spine or incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least six weeks during 
the past year.  

Here, there are no findings pertaining to ankylosis.  The 
April 2005 report showed that the veteran retained an active 
range of motion of the lower spine.  Treatments records 
between April and August 2005 do not contradict these 
findings.  As there is no evidence of unfavorable ankylosis 
of the thoracolumbar spine, a higher disability evaluation 
under the "old" Diagnostic Code 5289 or "new" Diagnostic 
Code 5240 would be inappropriate.  There is also no evidence 
of the veteran experiencing or reporting incapacitating 
episodes during this period.  Therefore, the veteran does not 
qualify for a 60 percent rating under Diagnostic Codes 5293 
or 5243.

As such, a rating in excess of 40 percent is not warranted 
from April 27, 2005 through August 25, 2005. 

From August 26, 2005

A VA outpatient report from August 26, 2005, noted the 
veteran's complaints of lower back pain.  He exhibited 
flexion to 90 degrees and extension to 20 degrees.  

In December 2007, the veteran was afforded an additional VA 
examination.  At that time, the veteran denied incapacitating 
episodes.  Range of motion in the thoracolumbar spine was 
flexion to 35 degrees, extension to 20 degrees, bilateral 
lateral flexion and rotation to 30 degrees, and there was no 
objective evidence of pain on motion or repetitive motion.  
There were no additional limitations after three repetitions 
of range of motion.  The examiner noted that the veteran 
stopped range of motion when pain began, and that loss of 
motion was primarily demonstrated on flexion and extension.  

Radiographs of the lumbar spine showed normal alignment and 
stature.  Degenerative disc disease was noted at L4-5 and L5-
S1.  Moderate facet disease was noted, as was moderate 
central canal narrowing at L4-5 and probably arachnoiditis at 
L4-5.  

A review of all available evidence during this period, to 
include VA outpatient reports, did not reveal symptomatology, 
associated with the issue on appeal, of a higher severity 
than the medical reports listed above.

On review of the evidence of record, the Board finds that the 
veteran's lumbar spine disability is appropriately evaluated 
as 20 percent disabling for the period from August 26, 2005.  
The evidence does not show severe limitation of motion of the 
lumbar spine.  There is also no evidence that forward flexion 
of the lumbar spine has been limited to 30 degrees or less.  
Indeed, the veteran's most pronounced limitation of motion on 
forward flexion during this period was moderate at 35 
degrees.  Extension was to 20 degrees and bilateral flexion 
and rotation were to 30 degrees.  A higher (40 percent) 
rating is therefore not warranted under the "old" DC 5292 
or "new" general schedule for rating disabilities of the 
spine.

The Board also finds that the medical evidence does not 
reflect objective evidence of pain, instability, or weakness 
greater than that contemplated by the 20 percent rating.  
Recognition is given to the veteran complains of lack of 
endurance, flare ups that limit motion, and some limitation 
on his ability to engage in activities.  The Board finds that 
the veteran's complaints have been fully considered.  The 
Board's attention is drawn to the fact that the VA examiner 
specifically determined that there was no objective evidence 
of pain following repetitive motion, and there were no 
additional limitations of motion with repetition.  The 
examiner consistently described the effects of the veteran's 
low back disability on his activities of daily living as 
moderate.  In other words, the tenets of 38 C.F.R. §§ 4.40 
and 4.45 were fully considered and do not provide a basis for 
a rating higher than 20 percent.

The veteran did not exhibit demonstrable deformity of a 
vertebral body, thus Diagnostic Code 5285 is inapplicable. 
The veteran did not exhibit ankylosis, thus Diagnostic Codes 
5286 and 5289 are also inapplicable.  Diagnostic Code 5295 is 
not applicable in this case, as again the veteran has not 
been diagnosed with lumbosacral strain.  

Regarding Diagnostic Codes 5293 and/or 5243, IVDS based on 
incapacitating episodes, a 40 percent rating is warranted 
when incapacitating episodes have a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  Such incapacity was neither demonstrated nor 
reported during his VA examination.  The veteran specifically 
denied incapacitating episodes.  Therefore, the veteran does 
not qualify for a 40 percent rating under Diagnostic Codes 
5292 and/or 5243.

Thus, the evidence does not support a rating in excess of 20 
percent rating from August 25, 2005.

Conclusion

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  It is not disputed that the 
veteran has limitation of motion of the lumbosacral spine, 
and that there is pain on motion.  Limited motion of the of 
the spine results in a certain level of functional loss.  
However, there is a lack of objective medical evidence 
showing that the veteran suffers any additional measurable 
functional loss and/or limitation of motion during flare-ups 
or with use.  

A review of the record reveals that the RO declined to refer 
the evaluation of the veteran's back disability to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2008).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2008) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  See 
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.  See VAOPGCPREC 6-96 (1996).

Finally, the Board must assess the credibility and weight of 
all evidence, including the medical evidence, to determine 
its probative value, accounting for evidence which it finds 
to be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In light of the foregoing, the Board finds that a higher 
rating is not warranted on any basis for any of the staged 
appellate periods.  In determining whether higher ratings are 
warranted for service-connected disabilities, VA must 
determine whether the evidence supports the veteran's claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(a); Gilbert.  In this case, the preponderance 
of the evidence is against a rating in excess of 20 percent 
for the lumbar spine from September 1, 2003 through April 26, 
2005; a rating in excess of 40 percent from April 27, 2005 
through August 25, 2005; or the assignment of a rating in 
excess of 20 percent from August 26, 2005 for post-operative 
lumbar degenerative disc disease with painful and limited 
motion. 


ORDER

Entitlement to an initial rating in excess of 20 percent for 
post-operative lumbar degenerative disc disease, painful and 
limited motion, from September 1, 2003 through April 26, 2005 
is denied.

Entitlement to an initial rating in excess of 40 percent for 
post-operative lumbar degenerative disc disease, painful and 
limited motion, from April 27, 2005 through August 25, 2005 
is denied.

Entitlement to an initial rating in excess of 20 percent for 
post-operative lumbar degenerative disc disease, painful and 
limited motion, from August 26, 2005 is denied.


____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


